Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (Us PG Pub 2002/0005670).
As to independent claim 1, Takagi et al. teaches a motor structure comprises a housing (12, 13) having a space, a stator having a spool casing (8, 9) arrayed in the space and a rotor (3) deployed in the spool casing (8, 9), the rotor (3) having an axle (2) with two ends connected to an end-shield bearing (16) and a bottom-plate shield (14), which characteristic lies in the end-shield bearing (16) and the spool casing (8, 9) forms a unity as shown in figures 2 and 3.
As to claim 2/1, Takagi et al. teaches wherein the housing is collaboratively assembled with an upper shell (13) and a lower shell (12) and both of which have a number of fixed claws (4b, 7b) arranged in partition as shown in figure 3.

As to claim 3/2, Takagi et al. teaches wherein the upper shell (8) and the lower shell (9) have their openings deployed with an end shield (16) and a bottom plate (14) as shown in figure 3.
As to claim 5/2, Takagi et al. teaches wherein the spool casing (8,9) is equipped with a pair of fixed ribs (11) for confining the upper shell (13) and the lower shell (12) as shown in figure 3.
As to claim 7/1, Takagi et al. teaches wherein the rotor (3) consists of a magnet penetrated by an axle (2), and the axle has two ends protruding out of the housing (12, 13) as shown in figure 2.
As to claim 8/1, Takagi et al. teaches wherein the bottom-plate bearing (14) is detachably mounted on the bottom side of the housing (12, 13) as shown in figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Us PG Pub 2002/0005670) as applied in claim 2 above, and further in view of Lin (JP2010041911).
As to claim 4/2, Takagi et al. teaches the claimed limitation as discussed above except wherein the spool casing has an inner wall with a plurality of fixed grooves engaged with the fixed claws.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Takagi et al. by using the spool casing has an inner wall with a plurality of fixed grooves engaged with the fixed claws, as taught by Lin, to facilitate the assembly of a two-phase claw-mode permanent magnet stepping motor stator.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US PG Pub 2002/0005670) as applied in claim 1 above, and further in view of Oh et al. (US PG Pub 2011/0001367).
As to claim 6/1, Takagi et al. teaches the claimed limitation as discussed above except wherein the stator includes a stator core deployed inside the spool casing and equipped with a number of polar claws extending to the outside of the stator core.
Oh et al. teaches wherein the stator (21, 31) includes a stator core (32, 33) deployed inside the spool casing and equipped with a number of polar claws (teeth, see paragraph [0031]) extending to the outside of the stator core (32, 33) as shown in figure 2 and 4, for the advantageous benefit of improving quality of the step motor and manufacturing cost is reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Takagi et al. by using the stator includes a stator core deployed inside the spool casing and equipped with a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 15, 2021